Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 and 14-20 are rejected under U.S.C. 103 as being unpatentable over PALTI-WASSERMAN (US-20150294149-A1), hereinafter Pal, in view of Lindemann (US-20180041503-A1), hereinafter Lin. 

Regarding claim 1,  Pal teaches a method:
An apparatus for illumination-based user authentication, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: receive a user authentication request for a computing device, and in response to receiving the user authentication request, cause a display device of the computing device to display a display pattern during a first time period; 
(“The system (100) disclosed herein, is generally designed to provide a visual stimulus to a subject, to acquire the subject's responses to the stimulus, to acquire additional parameters, to analyze the responses and to establish the subject's identification/authentication/state of mind (recognition), based on the analyzed response.”(59))
(“In this set-up the entire apparatus (300) is located around the subject's eye (305). The apparatus is in a form of a head mount. The subject is stimulated by a set of visual images, which are presented to him on a display panel (301). The stimulus evokes a set of reactions from the subject. The reactions are acquired by a VOG camera (106), and contact sensors (306).”(93)) 
determine, based on image sensor data received from an image sensor device of the computing device, a responsive facial state during the first time period; (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59))

Pal speaks about a threshold value based on biometrics to verify a user (See at least paragraph 84) but does not appear to teach in depth: determine a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; and determine whether to grant the user authentication request based on one or more authentication indicators, wherein the one or more authentication indicators comprise the responsive correlation score. However, Lin, which is an analogous art, teaches a method for attesting an authenticator, further teaches:
determine a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; and determine whether to grant the user authentication request based on one or more authentication indicators, wherein the one or more authentication indicators comprise the responsive correlation score (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646 and generates a “score” based on the similarity between the extracted features and the facial template data.”(300)) This speaks on using creating a likeliness score based on the user’s facial state. 
(“the eye tracking database and facial recognition database may actually be the same secure database. In one embodiment, an eye tracking template specifies the text, graphics, pictures, videos and/or blank regions which are to be displayed for the user on the client device's display 2601 (some examples of which are shown in FIGS. 28A-B below) and potentially the order in which the content is to be displayed.” (301)) This speaks on the user tracking the display pattern.
and determine whether to grant the user authentication request based on one or more authentication indicators, (“if the assurance level transmitted to the relying party is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication.”(120)) This authenticates based on the authentication token. 
wherein the one or more authentication indicators comprise the responsive correlation score (“and a correlation between the two may be calculated (referred to as the “distance” to the reference data). If an authentication request is received when outside of the legitimate user state, determined at 408, then at 409 the current assurance level is calculated based on the distance to the internal reference data and potentially the time from the explicit authentication event.”)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 3, PL teaches all of the following with respect to claim 1. Pal further teaches: 
The apparatus of claim 1, wherein: causing the display device of the computing device to display the display pattern at the first time period comprises causing the display device to display the display pattern at a first subperiod within the first time period; and the first time period comprises the first subperiod and a responsive time period after the first temporal instance. (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59)) It can be seen that the different times the subject’s responses are taken, can be seen as different time periods. 

Regarding claim 4, PL teaches all of the following with respect to claims 1 and 3. Pal further teaches:
The apparatus of claim 3, wherein the responsive time period is selected based on a responsive behavioral profile of the end user. (“The system (100) disclosed herein, is generally designed to provide a visual stimulus to a subject, to acquire the subject's responses to the stimulus,”(59) (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them. The processors results, and then compares against characteristic profiles,”(59))

Regarding claim 5, PL teaches all of the following with respect to claims 1 and 3. Pal further teaches:
The apparatus of claim 3, wherein the responsive time period is selected based on a responsive behavioral profile of an average end user. (“at least one sensor adapted to acquire at least one response of the subject to the stimulus, and a controller adapted to select the stimulus from the database, to perform processing and analysis of stimulus-response pairs, and to compare the result of the analysis to pre-stored subject-specific identification templates for recognizing the subject.”(41))



Regarding claim 6, PL teaches all of the following with respect to claim 1, Pal further teaches:
The apparatus of claim 1, wherein determining the responsive facial state of the end-user comprises: detecting, based on the image data, one or more responsive facial features of the end user, wherein the one or more responsive facial features comprise one or more eye-related facial features of the end-user; and determining the responsive facial state based on the one or more responsive facial features. 
(“other parameters may be acquired from a subject to further establish his identity.(73)” “(Examples of such biometric characteristics include (the list not being exhaustive) iris scan, fingerprints, hand shape, skin color and texture, and face image.”(73))	(“wherein the stimulus is selected from a stimulus database including a multiplicity of stimuli and processing and analyzing the response of the subject to the stimulus, wherein the result of the analysis is compared to pre-stored subject-specific identification templates for recognizing the subject.”(44)) The reference speaks on using iris scans and facial images which will then later be compared to the templates already in the system to make a proper comparison. 
Regarding claim 7, PL teaches all of the following with respect to claim 1 and Pal does not appear to teach the following, Lin however further teaches:
The apparatus of claim 1, wherein: the one or more authentication indicators comprise a lip synchronization correlation score; and determining the lip synchronization correlation score comprises: determining, based on second image sensor data received from an image sensor device of the computing device, a lip synchronization state of the authenticated end-user at a second time period; and determining the lip synchronization correlation score based on a second estimated likelihood that the lip synchronization state corresponds to an expected lip synchronization state.
(“a correlation between the digitized audio and the lip movements of the video captured for the current user is determined and, at 2915, a score/assurance level is generated based on the level of synchronization. At 2914, a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user. At 2916, a score/assurance level is generated indicating the extent to which the captured lip movements match the reference lip movements”) (327)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 10, PL teaches all of the following with respect to claim 1 and Pal does not appear to teach the following, however Lin further teaches:
The apparatus of claim 1, wherein determining the responsive correlation score for the display pattern and the responsive facial state comprises: for each temporal instance of a plurality of temporal instances of the first time period, determining a per-temporal-instance display pattern of the display pattern at the temporal instance; identifying a reactive temporal instance of the plurality of temporal instances for the temporal instance, wherein the reactive temporal instance for the temporal instance has a temporal distance from the temporal instance that corresponds to a responsive time period; determining a reactive subset of the responsive facial state for the temporal instance, wherein the reactive subset comprises a portion of the responsive facial state determined based on the image sensor data whose timestamp corresponds to the reactive temporal instance; and determining a per-temporal-instance responsive correlation score for the temporal instance based on a measure of deviation of the per-temporal-instance display pattern from the reactive subset; and determining the responsive correlation score based on each per-temporal-instance responsive correlation score for a temporal instance of the plurality of temporal instances.
(“At 2902 a sequence of images of the user's face are captured while displaying content according to the template. For example, the template may specify the types of content, the location of the content, and the timing for displaying the content. Alternatively, the template may only generally specify a type of eye-tracking and the eye tracking module 2605 may determine how, where and when to display the content.”(324)) 
(“[0325] Regardless of how the content is selected and displayed, at 2903, facial recognition is performed and, at 2904, eye tracking analysis is performed using the captured sequence of images. At 2905 a facial assurance level is generated based on the correlation between the captured images and the facial templates. Similarly, at 2906, an eye tracking assurance level is generated based on the correlation between the motion of the user's eyes and the expected motion of the user's eyes.”) Based on broadest reasonable interpretation, the applicant is taking a video or series of pictures of the user during a registration phase reacting to a series of images, and then during the authentication phase, there is a comparison made between the user’s reactions and the same shown images. The reference speaks on doing something similar by displaying various content and tracking the users face and eyes while reacting to the same content and giving a correlation score based on likelihood of the correct user. 
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 11, PL teaches all of the following with respect to claim 1 and Pal does not appear to teach the following, however Lin further teaches:
The apparatus of claim 1, wherein the display pattern is a pseudo-random-generated display pattern. (“[0319] In one embodiment, the particular image/video elements 2800-2802 and other content types are randomly selected by the eye tracking module 2605, thereby making it harder to anticipate and spoof.”)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

	Regarding claim 12, Pal teaches a method:
A computer-implemented method for illumination-based user authentication, the computer-implemented method comprising: receiving a user authentication request for a computing device, and in response to receiving the user authentication request, causing a display device of the computing device to display a display pattern during a first time period; (“The system (100) disclosed herein, is generally designed to provide a visual stimulus to a subject, to acquire the subject's responses to the stimulus, to acquire additional parameters, to analyze the responses and to establish the subject's identification/authentication/state of mind (recognition), based on the analyzed response.”(59)) (“In this set-up the entire apparatus (300) is located around the subject's eye (305). The apparatus is in a form of a head mount. The subject is stimulated by a set of visual images, which are presented to him on a display panel (301). The stimulus evokes a set of reactions from the subject. The reactions are acquired by a VOG camera (106), and contact sensors (306).”(93))
determining, based on image sensor data received from an image sensor device of the computing device, a responsive facial state during the first time period; (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59))

Pal does not appear to teach determining a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; 
and determining whether to grant the user authentication request based on one or more authentication indicators, wherein the one or more authentication indicators comprise the responsive correlation score. However, Lin, which is an analogous art, teaches a method for attesting an authenticator, further teaches:
determining a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646 and generates a “score” based on the similarity between the extracted features and the facial template data.”(300)) This speaks on using creating a likeliness score based on the user’s facial state. (“the eye tracking database and facial recognition database may actually be the same secure database. In one embodiment, an eye tracking template specifies the text, graphics, pictures, videos and/or blank regions which are to be displayed for the user on the client device's display 2601 (some examples of which are shown in FIGS. 28A-B below) and potentially the order in which the content is to be displayed.” (301)) This speaks on the user tracking the display pattern.
and determining whether to grant the user authentication request based on one or more authentication indicators, (“if the assurance level transmitted to the relying party is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication.”(120)) This authenticates based on the authentication token.
wherein the one or more authentication indicators comprise the responsive correlation score. (“and a correlation between the two may be calculated (referred to as the “distance” to the reference data). If an authentication request is received when outside of the legitimate user state, determined at 408, then at 409 the current assurance level is calculated based on the distance to the internal reference data and potentially the time from the explicit authentication event.”)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 14, PL teaches all of the following with respect to claim 12. Pal further teaches: 
The computer-implemented method of claim 12, wherein: causing the display device of the computing device to display the display pattern at the first time period comprises causing the display device to display the display pattern at a first subperiod within the first time period; and the first time period comprises the first subperiod and a responsive time period after the first temporal instance. (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59)) It can be seen that the different times the subject’s responses are taken, can be seen as different time periods.

Regarding claim 15, PL teaches all of the following with respect to claim 1, Pal further teaches:
The computer-implemented method of claim 12, wherein determining the responsive facial state of the end-user comprises: detecting, based on the image data, one or more responsive facial features of the end user, wherein the one or more responsive facial features comprise one or more eye-related facial features of the end-user; and determining the responsive facial state based on the one or more responsive facial features. (“other parameters may be acquired from a subject to further establish his identity.(73)” “(Examples of such biometric characteristics include (the list not being exhaustive) iris scan, fingerprints, hand shape, skin color and texture, and face image.”(73))	(“wherein the stimulus is selected from a stimulus database including a multiplicity of stimuli and processing and analyzing the response of the subject to the stimulus, wherein the result of the analysis is compared to pre-stored subject-specific identification templates for recognizing the subject.”(44)) The reference speaks on using iris scans and facial images which will then later be compared to the templates already in the system to make a proper comparison. 

Regarding claim 16, PL teaches all of the following with respect to claim 12 and Pal does not appear to teach the following, however Lin further teaches:
The computer-implemented method of claim 12, wherein: the one or more authentication indicators comprise a lip synchronization correlation score; and determining the lip synchronization correlation score comprises: determining, based on second image sensor data received from an image sensor device of the computing device, a lip synchronization state of the authenticated end-user at a second time period; and determining the lip synchronization correlation score based on a second estimated likelihood that the lip synchronization state corresponds to an expected lip synchronization state.
(“a correlation between the digitized audio and the lip movements of the video captured for the current user is determined and, at 2915, a score/assurance level is generated based on the level of synchronization. At 2914, a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user. At 2916, a score/assurance level is generated indicating the extent to which the captured lip movements match the reference lip movements”) (327)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 17, PL teaches all of the following with respect to claim 12 and Pal does not appear to teach the following, however Lin further teaches:
The computer-implemented method of claim 12, wherein determining the responsive correlation score for the display pattern and the responsive facial state comprises: for each temporal instance of a plurality of temporal instances of the first time period, determining a per-temporal-instance display pattern of the display pattern at the temporal instance; identifying a reactive temporal instance of the plurality of temporal instances for the temporal instance, wherein the reactive temporal instance for the temporal instance has a temporal distance from the temporal instance that corresponds to a responsive time period; determining a reactive subset of the responsive facial state for the temporal instance, wherein the reactive subset comprises a portion of the responsive facial state determined based on the image sensor data whose timestamp corresponds to the reactive temporal instance; and determining a per-temporal-instance responsive correlation score for the temporal instance based on a measure of deviation of the per-temporal-instance display pattern from the reactive subset; and determining the responsive correlation score based on each per-temporal-instance responsive correlation score for a temporal instance of the plurality of temporal instances.
(“At 2902 a sequence of images of the user's face are captured while displaying content according to the template. For example, the template may specify the types of content, the location of the content, and the timing for displaying the content. Alternatively, the template may only generally specify a type of eye-tracking and the eye tracking module 2605 may determine how, where and when to display the content.”(324)) 
(“[0325] Regardless of how the content is selected and displayed, at 2903, facial recognition is performed and, at 2904, eye tracking analysis is performed using the captured sequence of images. At 2905 a facial assurance level is generated based on the correlation between the captured images and the facial templates. Similarly, at 2906, an eye tracking assurance level is generated based on the correlation between the motion of the user's eyes and the expected motion of the user's eyes.”) Based on broadest reasonable interpretation, the applicant is taking a video or series of pictures of the user during a registration phase reacting to a series of images, and then during the authentication phase, there is a comparison made between the user’s reactions and the same shown images. The reference speaks on doing something similar by displaying various content and tracking the users face and eyes while reacting to the same content and giving a correlation score based on likelihood of the correct user. 
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 18, PL teaches all of the following with respect to claim 12 and Pal does not appear to teach the following, however Lin further teaches: 
The computer-implemented method of claim 12, wherein the display pattern is a pseudo- random-generated display pattern.
“[0319] In one embodiment, the particular image/video elements 2800-2802 and other content types are randomly selected by the eye tracking module 2605, thereby making it harder to anticipate and spoof.”
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

	Regarding claim 19, Pal teaches a method:
A computer program product for illumination-based user authentication, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: receive a user authentication request for a computing device, and in response to receiving the user authentication request, cause a display device of the computing device to display a display pattern during a first time period; (“The system (100) disclosed herein, is generally designed to provide a visual stimulus to a subject, to acquire the subject's responses to the stimulus, to acquire additional parameters, to analyze the responses and to establish the subject's identification/authentication/state of mind (recognition), based on the analyzed response.”(59)) (“In this set-up the entire apparatus (300) is located around the subject's eye (305). The apparatus is in a form of a head mount. The subject is stimulated by a set of visual images, which are presented to him on a display panel (301). The stimulus evokes a set of reactions from the subject. The reactions are acquired by a VOG camera (106), and contact sensors (306).”(93))
determine, based on image sensor data received from an image sensor device of the computing device, a responsive facial state during the first time period; (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59))
Pal does not appear to teach determine a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; and determine whether to grant the user authentication request based on one or more authentication indicators, wherein the one or more authentication indicators comprise the responsive correlation score.
However, Lin, which is an analogous art, teaches a method for attesting an authenticator, further teaches:
determine a responsive correlation score for the display pattern and the responsive facial state, wherein the reflective correlation score is an estimated likelihood that that the responsive facial state indicates an authenticated end-user observing the display pattern; (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646 and generates a “score” based on the similarity between the extracted features and the facial template data.”(300)) This speaks on using creating a likeliness score based on the user’s facial state.
and determine whether to grant the user authentication request based on one or more authentication indicators, (“if the assurance level transmitted to the relying party is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication.”(120)) This authenticates based on the authentication token.
wherein the one or more authentication indicators comprise the responsive correlation score. (“and a correlation between the two may be calculated (referred to as the “distance” to the reference data). If an authentication request is received when outside of the legitimate user state, determined at 408, then at 409 the current assurance level is calculated based on the distance to the internal reference data and potentially the time from the explicit authentication event.”)
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Regarding claim 20, PL teaches all of the following with respect to claim 19 and Pal does not appear to teach the following, however Lin further teaches:
The computer program product of claim 19, wherein determining the responsive correlation score for the display pattern and the responsive facial state comprises: for each temporal instance of a plurality of temporal instances of the first time period, determining a per-temporal-instance display pattern of the display pattern at the temporal instance; identifying a reactive temporal instance of the plurality of temporal instances for the temporal instance, wherein the reactive temporal instance for the temporal instance has a temporal distance from the temporal instance that corresponds to a responsive time period; determining a reactive subset of the responsive facial state for the temporal instance, wherein the reactive subset comprises a portion of the responsive facial state determined based on the image sensor data whose timestamp corresponds to the reactive temporal instance; and determining a per-temporal-instance responsive correlation score for the temporal instance based on a measure of deviation of the per-temporal-instance display pattern from the reactive subset; and determining the responsive correlation score based on each per-temporal-instance responsive correlation score for a temporal instance of the plurality of temporal instances.
(“At 2902 a sequence of images of the user's face are captured while displaying content according to the template. For example, the template may specify the types of content, the location of the content, and the timing for displaying the content. Alternatively, the template may only generally specify a type of eye-tracking and the eye tracking module 2605 may determine how, where and when to display the content.”(324)) 
(“[0325] Regardless of how the content is selected and displayed, at 2903, facial recognition is performed and, at 2904, eye tracking analysis is performed using the captured sequence of images. At 2905 a facial assurance level is generated based on the correlation between the captured images and the facial templates. Similarly, at 2906, an eye tracking assurance level is generated based on the correlation between the motion of the user's eyes and the expected motion of the user's eyes.”) Based on broadest reasonable interpretation, the applicant is taking a video or series of pictures of the user during a registration phase reacting to a series of images, and then during the authentication phase, there is a comparison made between the user’s reactions and the same shown images. The reference speaks on doing something similar by displaying various content and tracking the users face and eyes while reacting to the same content and giving a correlation score based on likelihood of the correct user. 
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “a determination is made as to whether the combined results of the facial authentication and eye tracking is sufficient to allow the current transaction to proceed. If so, then the transaction is permitted at 2909.(329)”

Claims 2 and 13 are rejected under U.S.C. 103 as being unpatentable over PL in view of LeCun (US-11425562-B2), hereinafter Le.  
Regarding claim 2, PL teaches all of the following with respect to claim 1. However, PL does not appear to teach the following. However, in a similar art, Le teaches detecting spoofing of a 3d object in mobile authentication and further teaches:
The apparatus of claim 1, wherein generating the display pattern comprises: identifying a plurality of pixels characterizing a display space of the display device; for each temporal instance of a plurality of temporal instances in the first time period, selecting, from the plurality of pixels, one or more selected pixels for the temporal instance using a first pseudo-random selection; selecting, for each selected pixel of the one or more selected pixels for the temporal instance, a corresponding color designation of a plurality of color designations using a second pseudo-random selection; and associating each selected pixel of the one or more selected pixels for the temporal instance with the corresponding color designation for the selected pixel to generate the per-temporal-instance display pattern for the temporal instance; and generating the display pattern based on each per-temporal-instance display pattern for a temporal instance of a plurality of temporal instances in the first time period.  (“the application comprises: a software module capturing, via the front-facing camera 112, image data of the 3D object 101 while displaying, via the front-facing screen 111, an authentication pattern comprising a plurality of regions, wherein at least one of the regions varies in at least one of: brightness, position, size, shape, and color over time causing a variance of lighting effects which create highlights and shadows on the 3D object 101 over time”(34)). Based on broadest reasonable interpretation, the applicant is creating an image that will display a certain pattern on a portion of the plurality of pixels that will appear for a certain period. The reference speaks on creating an authentication pattern that can vary in various aspects which speaks similarly to the applicant’s claim. 
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “the authentication pattern is determined to match a stored reference spatial characteristic of the 3D object 410, an access may be granted if no spoofing is detected, or block access to the user if spoofing is detected.”(45). The 3d object possibly could be a face or an iris. 

Regarding claim 13, PL teaches all of the following with respect to claim 12. However, PL does not appear to teach the following. However, in a similar art, Le teaches detecting spoofing of a 3d object in mobile authentication and further teaches:
The computer-implemented method of claim 12, wherein generating the display pattern comprises: identifying a plurality of pixels characterizing a display space of the display device; for each temporal instance of a plurality of temporal instances in the first time period, selecting, from the plurality of pixels, one or more selected pixels for the temporal instance using a first pseudo-random selection; selecting, for each selected pixel of the one or more selected pixels for the temporal instance, a corresponding color designation of a plurality of color designations using a second pseudo-random selection; and associating each selected pixel of the one or more selected pixels for the temporal instance with the corresponding color designation for the selected pixel to generate the per-temporal-instance display pattern for the temporal instance; and generating the display pattern based on each per-temporal-instance display pattern for a temporal instance of a plurality of temporal instances in the first time period. (“the application comprises: a software module capturing, via the front-facing camera 112, image data of the 3D object 101 while displaying, via the front-facing screen 111, an authentication pattern comprising a plurality of regions, wherein at least one of the regions varies in at least one of: brightness, position, size, shape, and color over time causing a variance of lighting effects which create highlights and shadows on the 3D object 101 over time”(34)). Based on broadest reasonable interpretation, the applicant is creating an image that will display a certain pattern on a portion of the plurality of pixels that will appear for a certain period. The reference speaks on creating an authentication pattern that can vary in various aspects which speaks similarly to the applicant’s claim. 
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the methods for recognizing a subject of Pal, with the method for attesting an authenticator of Lin. One would be motivated to do so as “the authentication pattern is determined to match a stored reference spatial characteristic of the 3D object 410, an access may be granted if no spoofing is detected, or block access to the user if spoofing is detected.”(45). The 3d object possibly could be a face or an iris. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phlip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499